Citation Nr: 0609613	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for lumbosacral degenerative disc disease with 
spondylosis, on appeal from the initial determination.

2.  Entitlement to an effective date earlier than July 24, 
2001, for the grant of a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that assigned a 60 percent disability 
evaluation for lumbosacral degenerative disc disease with 
spondylosis, after granting service connection for the same.  
The veteran appealed the assigned rating.

This matter also stems from a January 2003 rating action that 
granted the veteran a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.  The veteran appealed the assigned effective date 
of the award, which was July 24, 2001.

In August 2005, the veteran, through his attorney, submitted 
additional evidence (a statement from S. Villalon, M.D.,) 
directly to the Board.  He executed a waiver of initial RO 
review of the new evidence in January 2006.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2005).


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
entire spine; and, the evidence does not present an 
exceptional or unusual disability picture.

2.  Service connection for lumbosacral degenerative disc 
disease with spondylosis was not established until June 24, 
2001, and there was no evidence showing unemployability due 
to service-connected disability prior to that time.





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for lumbosacral degenerative disc disease with 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5286, 5292, 5293 
(2002), Diagnostic Codes 5286, 5292, 5293 (2003), Diagnostic 
Codes 5237, 5242, 5243 (2005).

2.  The criteria for an effective date of June 24, 2001, for 
a grant of a total rating based on individual unemployability 
due to a service-connected disability have been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130, 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in May 2002 and November 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for an increased rating and earlier effective date, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for a higher 
disability evaluation and an earlier effective for the grant 
of a total disability evaluation based on individual 
unemployability.  Finally, the RO specifically informed the 
veteran in its November 2004 letter that he should submit any 
evidence in his possession that he felt pertained to his 
claims.  The May 2002 and November 2004 letter therefore 
provided notice of all four notice elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to the claim for an earlier effective date for 
the grant of a total disability evaluation based on 
individual unemployability, the record shows that the veteran 
was fully apprised of the criteria needed to establish an 
earlier effective date as well as the criteria for 
establishing a total rating (increased rating).  No 
additional notice is necessary.  Further, since service 
connection was granted for the lumbar spine disability, and 
the 60 percent rating was assigned effective date of receipt 
of claim, there is no potential service connection or 
effective date issue that would warrant additional notice.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).

The June 2001 rating decision, January 2003 rating decision, 
January 2003 Statement of the Case (SOC), March 2003 SOC, and 
June 2005 Supplemental Statements of the Case (SSOC) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims for an increased ratings 
and an earlier effective date.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Treatment records and reports have been obtained from S. 
Villalon, M.D., and the Denver VA Medical Center (VAMC).  
Decisions from the Social Security Administration (SSA), and 
the records considered by the SSA in making its decisions, 
have also been considered.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran has been 
afforded multiple VA examinations for the purpose of 
determining the nature and severity of his lumbar spine 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice was not given prior to the initial adjudication of the 
claims, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2005.  


Analysis

Increased rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for 
lumbosacral degenerative disc disease with spondylosis 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

As noted above, service connection for lumbosacral 
degenerative disc disease with spondylosis was granted in 
June 2001.  A 60 percent disability under the "old" 
Diagnostic Code 5293 was awarded, effective from July 1993.  
A 60 percent disability rating is the maximum schedular 
rating available for intervertebral disc syndrome under the 
"old" or "new" criteria.  A higher rating may not be 
assigned.  
The veteran is also receiving in excess of the maximum 
schedular rating for lumbosacral strain and loss of range of 
motion of the lumbar spine under the "old" and "new" 
rating criteria.  As the veteran complained of pain on motion 
and weakness of the lumbar spine at his VA examinations, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See VAOPGCPREC 36-97 (1997) (holding that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae).  However, as the veteran is 
receiving the maximum schedular rating for intervertebral 
disc syndrome and limitation of motion of the lumbar spine, 
there is no basis for a rating greater than 60 percent based 
on limitation of motion due to any functional loss.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
Both the "old" Diagnostic Code 5286 and the "new" general 
rating formula for diseases and injuries of the spine provide 
that a 100 percent disability evaluation may be assigned for 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  

Here, notwithstanding the fact that service connection in 
this appeal is limited to lumbosacral spine and not the 
entire spine, the evidence of record clearly shows that the 
veteran retains active motion of the spine.  Such was shown 
at his May 2001, December 2002, September 2003, and May 2005 
VA examinations.  Outpatient records do not show the 
contrary.  Put another way, there is simply no evidence that 
the veteran experiences ankylosis of the entire spine.  
Consideration has again been given to the application of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected 
joint, such an application would be inappropriate.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1). "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In the present case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's lumbar 
spine in the January 2003 SSOC.  While the Board does not 
have the authority to grant an extraschedular evaluation in 
the first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. 337 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b) (1) or reach such 
a conclusion on its own).

Here, the evidence of record does not indicate the veteran is 
frequently hospitalized for his lumbar spine disability.  As 
to the question of whether the veteran's lumbar spine 
disability has resulted in marked interference with 
employment, recognition is given to the fact that the veteran 
has been in receipt of SSA disability benefits since 1991.  
However, the September 1992 decision of the SSA's Office of 
Hearings and Appeals clearly indicated that the veteran had 
been rendered unemployable due not only to his service 
connected lumbar spine disability but also a result of non-
service-connected arthritis of the right knee, bilateral 
epicondylitis, and loss of grip strength bilaterally.  
Although Dr. Villalon indicated in July 1996 that the veteran 
was unable to obtain and retain substantially gainful 
employment because of chronic low back pain, the Board's 
attention is drawn to an August 1995 report wherein Dr. 
Villalon clearly stated that the veteran was disabled because 
arthritis in his back, shoulder, hands, and knees.  A VA 
examiner likewise indicated in a December 2002 report that 
the veteran's unemployability was the result of multiple 
disability including marked arthritis of both knees and both 
hips, chronic obstructive pulmonary disease with emphysema, 
and his lumbar spine disability.  Although the report of a 
May 2005 VA neurological examination indicated that the 
veteran was unemployable due to his chronic low back pain, 
the Board notes that a contemporaneous orthopedic examination 
included the opinion that the veteran would be "fit for a 
light duty or sedentary type occupation," though light 
duties would be uncomfortable.   Lastly, the Board's 
attention is drawn to an August 2005 statement wherein Dr. 
Villalon opined that the veteran was unemployable due to his 
back disability.  Dr. Villalon, however, weakened this 
opinion by drawing notice to a June 1992 SSA record that 
indicated that the veteran was totally disabled because of 
multiple complaints, to include low back pain and right knee 
arthritis.

The Board therefore finds that the totality of the evidence 
fails to support the conclusion that the veteran's lumbar 
spine disability, in and of itself, has resulted in marked 
interference with employment.  Thus, in the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

Earlier effective date

The veteran's representative contends that the RO erred in 
assigning an effective date of July 24, 2001, for the grant 
of a total disability evaluation based on individual 
unemployability.  He states that the effective date should 
have been July 26, 1993, which was the date when the veteran 
filed his claim for service connection for low back 
disability.  He argues that the evidence of record shows that 
the criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability had been met.  Moreover, as there was ample 
evidence showing that he was unemployed, the representative 
asserts that there was an inferred claim individual 
unemployability, and that VA therefore had the duty 
adjudicate that claim.  He maintains that the RO would have 
surely granted the total disability evaluation based on 
individual unemployability claim if the veteran had been 
granted service connection for his back disability when he 
initially filed his claim.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2).  In Harper v. Brown, 10 Vet. App. 125 
(1997), it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase), and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  The Court further noted that the 
phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 38 
U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel (OGC) 
explored the legislative history of 38 U.S.C.A. § 5110(b)(2) 
and noted that this provision was added in order to permit 
retroactive payment of increased compensation from the date 
of the increase in disability up to one year, when that date 
is ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to VA's receipt of the claim, and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." 38 C.F.R. § 3.155(a).  Once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or uniformed services will be accepted as an informal claim 
for increased benefits or an informal claim to reopen. 38 
C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2005).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2005).

A review of the record shows that, on July 26, 1993, the RO 
received a claim for service connection for a low back 
disability.  The claim for service connection was denied by 
the RO in August 1994 and the veteran appealed that decision.  
Thereafter, in a decision dated in October 1997, the Board 
denied service connection for a back disability.  The veteran 
appealed that determination to the Court and, in a decision 
dated in March 1999, the Court vacated and remanded the 
Board's October 1997 decision.  The Board then readjudicated 
the veteran's claim in February 2000 (subject to the Court's 
instructions) and proceeded to once again deny the claim for 
service connection for low back disability.  In May 2000, the 
Court granted a joint motion of the parties and vacated the 
Board's February 2000 decision.  The Board remanded the 
matter to the RO in January 2001 for the purpose of curing 
due process deficiencies that were raised in the joint 
motion.  By a rating action dated on June 24, 2001, the RO 
granted service connection for lumbosacral degenerative disc 
disease with spondylosis and assigned a 60 percent disability 
evaluation for the same, effective from July 26, 1993.  

The veteran filed a formal claim, i.e., an application for a 
total disability evaluation based on individual 
unemployability (VA Form 21-8940), on July 24, 2001.  He 
indicated that he had last worked in December 1990.  The RO 
issued a decision in January 2003 that granted a total 
disability evaluation based on individual unemployability.  
Resolving reasonable doubt in his favor, the RO determined 
that the veteran's back disability alone rendered him unable 
to secure or follow substantially gainful employment.  The RO 
assigned July 24, 2001, as the effective date of the award.  
The veteran appealed the assignment of the effective date.  
As noted above, his representative argues that an inferred 
claim for a total disability evaluation based on individual 
unemployability existed at the time he filed his claim for 
service connection in 1993.  He further argues that all the 
necessary criteria to support a total disability evaluation 
had been met.  Specifically, he notes that the veteran was 
clearly unemployed in 1993, and that, by virtue of the June 
2001 decision, the veteran met schedular requirement for a 
total disability evaluation based on individual 
unemployability.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when 
an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The Board acknowledges that there was evidence that the 
veteran was unemployed at the time he filed his claim for 
service connection in 1993, and that he met the criteria for 
establishing a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a) after 
the June 2001 rating decision awarded the veteran a 60 
percent disability rating for his back condition.  In his 
July 1993 Application for Compensation or Pension, he 
reported that he last worked in 1991 in the janitorial field.  
At an October 1994 personal hearing, he testified that he 
quit his job because of problems with his back.  
Nevertheless, the fact remains that the veteran was not 
granted service connection for his low back disability until 
2001.  Consideration of a claim for total disability 
evaluation based on individual unemployability prior to that 
time would have been fruitless.  Indeed, such a consideration 
would have been out of step with the procedural posture of 
the claims adjudication process.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
Federal Circuit held that because the veteran's first (notice 
of disagreement) NOD concerned the "logically up-stream 
element of service connectedness, the appeal could not 
concern the logically downstream element of the compensation 
level."  The Federal Circuit further held that a second 
timely NOD as to the evaluation assigned is necessary to 
confer jurisdiction over the issue of entitlement to an 
increased evaluation.  In this regard, the Court held that in 
light of Grantham, an award of service connection consists of 
a full award of benefits on the appeal initiated by the NOD 
on that issue, and that the decision as to the "compensation 
level," or rating, and effective-date elements or issues, 
requires a separate NOD in order for them to be placed in 
appellate status.  Holland v. Gober, 10 Vet. App. 433,435-36 
(1997) (per curiam).

Consequently, the Board concludes that the facts of this case 
are distinguishable from both Norris and Roberson.  An 
informal or inferred claim for a total disability evaluation 
based on individual unemployability could not exist prior to 
establishing the up-stream issue of service connection.  Put 
another way, VA's responsibility to consider a claim 
individual unemployability is only effectuated when service 
connection has been established and the necessary rating 
criteria have been met.  The Board therefore finds that the 
earliest date to establish the award of a total disability 
evaluation based on individual unemployability to be June 
24,2001, which was the date when the veteran met all the 
criteria necessary to establish such a claim.

Notwithstanding the foregoing, the Board finds that the 
evidence of record fails to show an increase in disability 
(due solely to the service-connected back disability) 
warranting a total rating prior to June 24, 2001.  Though the 
Social Security Administration found the veteran disabled for 
its purposes prior to that date, it considered service-
connected and nonservice-connected disorders including 
arthritis of the right knee and bilateral epicondylitis.  
Further, as discussed above, the records received from Dr. 
Villalon identify several nonservice-connected disabilities 
(arthritis of multiple joints) as the cause of the veteran's 
disability.  Indeed, the report of the December 2002 VA 
examiner clearly indicated that the veteran's unemployability 
was the result of not only his lumbar spine disability but 
also a multiple joint arthritis condition and chronic 
obstructive pulmonary disease.  The examination reports from 
May 2005 leave the Board to similarly question whether the 
veteran has been rendered unemployable due solely to service-
connected disability.  

The August 2005 statement from Dr. Villalon also leaves the 
Board skeptical on this point.  Dr. Villalon clearly 
indicated that the veteran was entitled to individual 
unemployability since at least July 16, 1996, and that his 
unemployability was due to his back disability.  He supported 
his conclusion by citing a June 1992 medical report that was 
used by the SSA when it awarded the veteran disability 
benefits.  The report described the severity of the veteran's 
low back disability.  However, when read closely, this report 
does not indicate that the veteran's unemployability is due 
solely to his back disability.  Rather, as noted above, the 
report indicates that the veteran's disability is the result 
of right knee arthritis in addition to low back pain.

In conclusion, the Board finds that the necessary criteria 
for a total rating based on individual unemployability due to 
a service-connected disability were not met until June 24, 
2001, and the evidence of record did not factually show that 
an increase in the veteran's service-connected disability 
warranting a total rating based on individual unemployability 
occurred prior to that time.  Therefore, pursuant to Harper, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) can only 
provide for the assigning effective date of June 24, 2001, 
and no earlier, in this case.  VA is bound under the 
controlling statute and regulations, which provides no basis 
for the award of an effective date earlier than June 24, 
2001.  


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for lumbosacral degenerative disc disease with 
spondylosis is denied.

An effective date of June 24, 2001, for the award of a total 
disability evaluation based on individual unemployability due 
to a service-connected disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


